GOLDTHWAITE, J.
— The bill of exceptions presents two distinct points; the first is an objection to the admission of the evidence respecting the contract for the year 1837, given subsequently to the disclosure, that this contract was reduced to writing; the second, is a motion to exclude the entire evidence from thejury: the evidence was admitted and the motion to ex. elude, overruled. The bill of exceptions is certainly not drawn with critical precision, but we think it would be hypercritical to assume, that the decision excepted to, was not of both the points presented.
2. We proceed then to the examination of the only matter relied on by the plaintiff in error. It was shown that a written contract, was made by Cady, and the defendant below, for the rent of the land for the year 1837, and this contract was to enure to the benefit of the plaintiff, on a certain event, which after-wards happened. The letter from Cady to the witness, was admitted to correspond with the written contract; but this admission at best, in our opinion, could have no other effect, than to establish the letter as a copy, in substance, of the written contract. This conclusion entirely disposes of the case, for it is plain, if the letter was nothing more than a copy of the written contract it ought not to have been admitted, until the original was satisfactorily accounted for.
For this error the judgment of the circuit court is reversed and the cause remanded.